Citation Nr: 0408205	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  96-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for left leg venous 
insufficiency.

4.  Entitlement to service connection for a psychiatric 
disorder to include dysthymia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for lumbosacral strain.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This case was previously before the Board in April 2001 at 
which time it was remanded for additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligations of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board notes that correspondence dated in March 2002 
complied with the notice requirements of the Act.  
Specifically, the letter informed the veteran of evidence 
that was needed to support his claim, evidence and 
information VA would seek to obtain, and evidence and 
information the veteran should submit.  The veteran was also 
asked to submit any information he had that would support his 
claim.  Finally, the letter specifically told the veteran 
that it was his responsibility to support his claim with 
appropriate evidence.  Unfortunately, the veteran never 
received this notice due to an incorrect mailing address.  
Alas, when correspondence notifying the veteran of the VCAA 
was sent to the proper mailing address in July 2003, it did 
not meet all of the requirements noted above. 

The veteran's appeal was perfected in March 1996.  While it 
would have been impossible to provide VCAA notice to the 
veteran in the chronological manner set forth at 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159, in light of a recent 
decision by the United States Court of Appeals for Veterans 
Claims the RO must address whether he will be prejudiced as a 
result of VA issuing the VCAA notice after the November 1995 
rating decision.

In the instant case, the veteran's service medical records 
are not available and are presumed destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  The fact 
that the veteran's service medical records are not available 
is not fatal to the veteran's claim.  Smith v. Derwinski, 2 
Vet. App. 147 (1992).  The veteran can submit alternative 
evidence associating the claimed disorders to service.  VA 
does have a heightened duty to assist the veteran in the 
development of his claim.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for his 
claimed disorders since service and ask 
him to sign the appropriate releases.  
Thereafter, any pertinent records 
obtained should be associated with the 
claims files.  He should also be informed 
that he can submit lay statements from 
individuals who served with him who have 
knowledge of his symptoms in service.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003.  The RO 
should address whether the appellant was 
prejudiced by VA's failure to issue a 
proper VCAA notice letter until July 
2003. 

3.  Upon completion of the requested 
development above, the RO should again 
review the claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on each claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




